Citation Nr: 1426119	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-28 711	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory disability, claimed as residuals of pneumonia.

2.  Entitlement to service connection for a respiratory disability, claimed as residuals of pneumonia.

3.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to higher initial ischemic heart disease ratings and earlier effective dates for those ratings.


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from May 1966 to April 1968.

This matter arises to the Board of Veterans' Appeals (Board) from rating decisions dated in September 2007, May 2009, and August 2011 by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.  A September 2007 rating decision continued a 70 percent rating for posttraumatic stress disorder (PTSD).  A May 2009 rating decision determined that no new and material evidence had been submitted to reopen a claim for service connection for residuals of pneumonia.  An August 2011 RO rating decision granted service connection for ischemic heart disease with congestive heart failure, coronary artery disease, myocardial infarction, and coronary artery bypass graft surgery. 

In May 2011, the Board remanded the claim of new and material evidence for a respiratory disorder for additional development.  In that decision, the Board denied an increased rating for PTSD.  The Veteran appealed the PTSD rating to the United States Court of Appeals for Veterans Claims (hereinafter: the Court).  In January 2012, the Clerk of the Court granted a joint motion for remand of the Board decision and in February 2013, the Board remanded two issues (new and material evidence for a respiratory disorder and a higher PTSD rating) for development. 

An August 2011 RO rating decision generated a new appeal.  That decision granted service connection for ischemic heart disease with congestive heart failure, coronary artery disease, myocardial infarction, and coronary artery bypass graft surgery.  The RO assigned a 10 percent rating from July 2, 1997, a 60 percent rating from April 14, 2005, and a 100 percent rating from August 12, 2011.  In November 2011, the Veteran submitted a notice of disagreement (NOD) with the effective date for service connection and the effective dates of the staged ratings.  The RO issued a statement of the case (SOC) and the Veteran perfected his appeal in May 2012.  These issues have been added to page 1 to reflect the Board's jurisdiction.

A February 2013 Board remand decision reflects that the issue of a higher initial rating for a hearing loss disability was also on appeal and was remanded for development.  The claims files reflect that in August 2012, the Veteran, through his attorney, had withdrawn that appeal.  Thus, the Board no longer has jurisdiction to address that claim.  

The claims files also reflect that the Veteran had commenced an appeal for an earlier effective date for service connection for a hearing loss disability.  A December 2011 rating decision had granted service connection and a 20 percent rating, effective June 26, 2009.  The Veteran sought an earlier effective date of February 2009 for service connection for the disability.  In April 2012, the RO granted the earlier effective date that the Veteran sought.  This grant appears to have satisfied the appeal in full.  Thus, no further action, such as issuance of an SOC, is required.  38 C.F.R. §§ 19.9 (c).

After the Veteran received the August 2011 rating decision that granted service connection and staged ratings for ischemic heart disease, he submitted another NOD that addressed the RO's failure to assign special monthly compensation at the housebound rate.  In response, in December 2011, the RO granted special monthly compensation at the housebound rate effective back to April 14, 2005.  In May and August 2012, the Veteran's attorney wrote to the RO asking why an SOC had not been issued.  In November 2012, the RO notified the Veteran and his attorney that the issue of special monthly compensation was not on appeal, as the claim had already been granted in full.  The Veteran has not disagreed with that assessment. 

The record before the Board consists of paper claims files and electronic files. 

Service connection for a respiratory disability claimed as residuals of pneumonia and entitlement to higher initial ischemic heart disease ratings and earlier effective dates for those ratings are addressed in the REMAND portion of the decision below and are REMANDED to the RO (private attorney representation).


FINDINGS OF FACT

1.  By decision of June 1998, the Board denied service connection for a respiratory disability, claimed as residuals of pneumonia, and notified the Veteran of the decision.  

2.  The Veteran did not appeal the June 1998 Board decision and it became final.

3.  Evidence received at the RO since the June 1998 Board decision has triggered VA's duty to examine the Veteran and provide a nexus opinion.  

4.  Total occupational impairment due to PTSD alone has been shown throughout the appeal period.


CONCLUSIONS OF LAW

1.  A June 1998 Board decision, which denied service connection for a respiratory disability, claimed as residuals of pneumonia, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.1100 (2013).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for a respiratory disability, claimed as residuals of pneumonia, and the claim is reopened.  

3.  The criteria for a 100 percent schedular rating for PTSD are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in April 2009 (see claims files, Vol 3).  Although the letter addresses the elements of service connection, the letter also addresses disability ratings and effective dates.  The letter was sent prior to the initial unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records (STRs) and all pertinent VA records have been obtained and associated with the file.  A VA examination was conducted in April 2005.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination report is adequate to trigger VA's duty to assist (further explained below) and has therefore served its purpose.  Accordingly, VA's duty to assist has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

New and Material Evidence for Service Connection for Residuals of Pneumonia

In June 1998, the Board denied service connection for a respiratory condition, to include chronic obstructive pulmonary disease.  The Board decision became final, absent further timely appeal.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), when a claim has been disallowed by the Board, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 20.1100 (2013).

The Veteran has requested that the claim be reopened.  The Board must therefore determine whether new and material evidence has been submitted.  See 38 C.F.R. § 20.1105.  

New and material evidence is evidence that has not been previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration, that is neither cumulative nor redundant and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2013).  In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the Court found new and material evidence where the new evidence triggered VA's duty to provide a medical opinion.

The relevant evidence of record at the time of the June 1998 Board decision consists of the Veteran's STRs, VA examination reports and clinical records, private medical reports, a lay witness statement, a DD Form 214, and the Veteran's claims and statements.  These are briefly discussed below.

A DD-214 reflects that the Veteran served in Vietnam as a textile repairman.  His service awards and decorations do not denote combat (although he reported that his base came under enemy attack) and he has not alleged that the claimed residuals of pneumonia is related to combat. 

The STRs reflect that diagnoses of acute bronchitis, chronic bronchitis, pneumonia, and pleurisy were offered during active service and that these were successfully treated prior to separation, such that the separation examination report indicates normal chest and lungs. 

A May 1968 original claim for benefits indicates that the Veteran reported intermittent bouts of chest pains ever since his pneumonia. 

A June 1968 VA compensation examination report contains a diagnosis of history of pneumonia with occasional mild symptoms.

A February 1986 private chest X-ray report reflects clearing discoid atelectasis of the lower lobes, bilaterally.

A private hospital report dated in August 1993 contains a diagnosis of probable left-sided pneumonia.  The Veteran was treated privately in October 1993 for shortness of breath, coughing, and audible rales, bilaterally. 

In September 1995, the Veteran's spouse reported that the Veteran had a history of chest pains. 

A February 1996 VA respiratory compensation examination report reflects complaints of left-sided chest pains.  The diagnoses were cigarette addiction and chronic obstructive pulmonary disease.

In June 1998, the Board found the evidence insufficient to well-ground the service connection claim because the Veteran had failed to demonstrate a nexus between active service and the current respiratory disorder.  The Board must review the evidence submitted since the June 1998 Board decision to determine whether any of it is new and material evidence, that is, whether it is evidence that has not been previously submitted that bears directly and substantially upon the specific matter under consideration, that is neither cumulative nor redundant, raises a reasonable possibility of substantiating the claim, or at least triggers VA's duty to provide a medical opinion.

Since the June 1998 Board decision, VA clinical reports show treatment for respiratory problems at various times.  The Veteran was privately hospitalized in October 2004 for shortness of breath.  An X-ray suggested probable pneumonia.  An April 2005 VA general medical compensation examination report contains a diagnosis of chronic obstructive pulmonary disease.

The evidence submitted since June 1998 does not provide a nexus opinion for any respiratory disorder.  The question for resolution is whether the new evidence triggers VA's duty to obtain such an opinion, for, if so, there is sufficient new and material evidence to reopen the claim.  Applying the tenets of Shade to the current case, several respiratory diseases, including pneumonia, were treated during active service and since active service.  The current diagnosis is chronic obstructive pulmonary disease although pneumonia was also treated earlier in the appeal period.  A current diagnosis of pneumonia could raise a possibility of substantiating the claim because a similar disability was shown during active service.  Because the only element remaining for a grant of service connection is a nexus between an in-service disability and any current disability, VA's duty to assist under 38 C.F.R. § 3.159 had been triggered.  Thus, new and material evidence sufficient to reopen the claim has been submitted.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The claim will be addressed further in the remand portion of the decision.  

Entitlement to a Disability Rating in Excess of 70 Percent for PTSD

The Board denied an increased rating for PTSD in May 2011 decision.  The Veteran appealed to the Court.  A subsequent Joint Motion for Partial Remand indicates that the Board did not clearly identify the starting point of the appeal period or give consideration to the provisions of 38 C.F.R. § 3.156(b) (addressing new and material evidence submitted within a prior appeal period).  The parties also agreed that the Board had not considered certain evidence regarding unemployability. 

In identifying the starting point of the current PTSD appeal period, it is important to note that in March 2005, the Board denied an increased rating for PTSD.  Although the Veteran commenced an appeal to the Court, he withdrew that appeal in February 2006 and the Board decision became final.  The most recently-dated evidence of record considered in that decision is evidence that is dated in March 2004. 

While the prior appeal was at the Board, the RO received a new claim for an increase in February 2005 along with January 2005-dated VA letter.  In May 2005, the RO issued a rating decision that continued a 70 percent rating for PTSD.  The May 2005 rating decision was not appealed; however, within the one-year appeal period, the RO constructively received additional relevant evidence.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (where the documents are within the Secretary's control and could reasonably be expected to be a part of the record "before the Secretary and the Board," such documents are, in contemplation of law, before the Secretary and should be included in the record).  The new items of evidence are June, August, and October 2005 VA mental health treatment notes.  One report notes fair insight and judgment, among other details that are pertinent to the correct PTSD rating. According to 38 C.F.R. § 3.156(b), where new and material evidence is submitted within the one-year appeal period of a rating decision, the rating decision might not have become final.  See King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  The May 2005 RO rating decision therefore did not become final; the March 2005 Board decision remains the last final decision on the matter.  

Although a March 2005 Board decision is the last final decision on the matter, on February 4, 2005, a new claim for an increased rating due to unemployability was received at the RO.  The next question is whether there is new medical evidence (that is, evidence that was not already considered in the March 2005 Board decision) of an increase in severity of PTSD that is dated within a year prior to February 4, 2005.  All medical evidence of record dated in 2004 and earlier was considered in the March 2005 Board decision and therefore cannot be used to reopen the claim.  38 C.F.R. § 3.105 (a).  

One item of VA medical evidence does meet all the criteria, however.  It is dated within the year prior to February 4, 2005, was not considered in the March 2005 Board decision, and it signals an increase in severity of PTSD.  It may therefore serve as the beginning of the appeal period.  See 38 C.F.R. § 3.400(o)(2).  This item is a January 3, 2005-dated letter from a VA staff psychiatrist.  The letter contains evidence of an increase in the severity of PTSD.  Therefore, the current appeal period appears to commence on January 3, 2005.  

Turning now to the correct schedular rating to be assigned for PTSD, although a 70 percent rating is in effect for the entire appeal period, a 100 percent schedular rating must be carefully considered.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013), PTSD will be evaluated in accordance with the General Rating Formula for Mental Disorders.  Under that formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusion or hallucination; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of disability.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The January 2005-dated letter from the Veteran's treating VA psychiatrist, mentioned above, indicates that psychiatric problems preclude any type of employment.  The psychiatrist noted both service-connected PTSD and non-service-connected depression with possible bipolar disorder; however.  The physician noted worsening psychiatric symptoms that medication was only partially able to stabilize.  Thus, the letter at least suggests that PTSD has increased in severity.  Any remaining doubt on this point must be resolved in the Veteran's favor. 

An April 2005 VA PTSD compensation examination report reflects that a VA psychiatrist specifically found that PTSD alone precluded any employment.  In June 2005, a Global Assessment of Functioning (hereinafter: GAF) of 48 was assigned [according to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, GAF scores of 41 through 50 or lower are indicative of serious symptoms, or serious difficulty in social, occupational, or school functioning, i.e., no friends, unable to keep a job.  See 38 C.F.R. § 4.125 (2013)].  

A November 2006 VA psychology consultation indicates that the Veteran reported hearing voices every day.

In December 2006, the Veteran's VA treating psychiatrist assigned a GAF score of 53 [a GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occassional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  38 C.F.R. § 4.125 (2013)].  In July 2007, a GAF score of 30 was assigned and the Veteran was psychiatrically hospitalized.  The report notes that the primary Axis I diagnosis was major depressive disorder and the secondary Axis I diagnosis was PTSD, whereas, earlier-dated diagnoses had listed PTSD as the primary Axis I diagnosis.  

The Veteran was hospitalized by VA again in February 2008 due to exacerbation of his depression and PTSD.  His GAF score was 30 to 35 at the time of admission and 50 at discharge [a score of 21 to 30 is indicative of delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A score of 31 to 40 is indicative of impairment in reality testing or major impairment in work, judgment, thinking, or mood, i.e., is unable to work.  38 C.F.R. § 4.125 (2013)].

Electronic records reflect continued PTSD treatment in 2012 and 2013.  GAF scores varied from 45 to 55.  Suicidal ideation was noted. 

The ultimate question is whether the criteria of a 100 percent schedular rating for PTSD are more nearly approximated.  A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The exceedingly low GAF scores and the medical opinion addressing unemployability due to PTSD compel the conclusion that total occupational impairment due to PTSD is shown.  Also, suicidal ideation is shown, although no medical professional has attempted to attribute this to PTSD alone.  

Because total occupational impairment has been shown throughout the appeal period and because the Veteran's treating VA psychiatrist has attributed total occupational impairment to PTSD alone, and because the criteria for a 100 percent schedular rating include total occupational impairment, the criteria for a 100 percent schedular rating are more nearly approximated for the entire appeal period. 


ORDER

New and material evidence having been presented, the claim for service connection for a respiratory disability claimed as residuals of pneumonia is reopened. 

A 100 percent schedular rating for PTSD is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits.



REMAND

Service Connection for a Respiratory Disability

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a medical opinion should be obtained prior to adjudication of this claim.

The STRs reflect that diagnoses of acute bronchitis, chronic bronchitis, pneumonia, and pleurisy were offered during active service.  The Veteran reported continuing chest pains shortly after separation from active service and various respiratory diagnoses have been offered since then.  The current diagnosis is chronic obstructive pulmonary disease, although pneumonia was treated earlier in the appeal period.  

It would be helpful to the Board if a physician would answer the following questions: (1) whether chronic obstructive pulmonary disease, pneumonia, or other airway disease shown during the appeal period began during or was otherwise caused by active military service; and, (2) whether chronic obstructive pulmonary disease, pneumonia, or other airway disease shown during the appeal period was caused by or aggravated by a service-connected disability or disabilities.  At the time of this writing, service connection was in effect for ischemic heart disease, congestive heart failure, coronary artery disease, myocardial infarction, coronary artery bypass graft, posttraumatic stress disorder, a fractured nose, a hearing loss disability, and headaches. 

Higher Initial Ratings and Earlier Effective Dates for Ischemic Heart Disease 

The Veteran seeks higher initial ratings for ischemic heart disease with congestive heart failure, coronary artery disease, myocardial infarction, and coronary artery bypass graft surgery.  The RO assigned a 10 percent rating from July 2, 1997, a 60 percent rating from April 14, 2005, and a 100 percent rating from August 12, 2011, under Diagnostic Code 7005.  The RO has considered the current rating criteria in the appealed August 2011 RO rating decision, in an April 2012 SOC, and in a March 2013 supplemental statement of the case (SSOC).  Because the RO has assigned an effective date of July 2, 1997, for the initial rating, it is clear that the appeal period begins prior to January 12, 1998.  

On January 12, 1998, the rating criteria of Diagnostic Code 7005 and other potentially applicable codes changed significantly.  The August 2011 rating decision, an April 2012 SOC, and a March 2013 SSOC reflect consideration of the current version of Diagnostic Code 7005 only.  No mention of the prior version of Diagnostic Code was made in any of these issuances.  Thus, the RO has omitted any consideration of the prior version of the rating schedule and the Veteran has not been notified of these rating criteria.  

This omission presents two due process violations: first, the Veteran has not been notified of the earlier rating criteria that is available to him; and second, the RO unlawfully assigned a rating under the current version of Diagnostic Code 7005 to a portion of the appeal period when the current version did not yet exist, in violation of 38 U.S.C.A. § 5110 (g).  

Moreover, because the effective dates for the assigned stage ratings could be significantly impacted by the earlier versions of the Diagnostic Code 7705, the appeal for earlier effective dates is inextricably intertwined and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims files and electronic files and ensure that all relevant treatment reports have been associated with the record.  

2.  After the development requested above has been completed to the extent possible, the RO should make arrangements for a pulmonology examination.  The claims files and electronic records should be made available to the physician for review.  The physician is asked to review the claims files and electronic records, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  The physician is asked to determine whether it is at least as likely as not (50 percent or greater possibility) that chronic obstructive pulmonary disease, pneumonia, and any other airway disease began during or is otherwise related to active military service. 

If, and only if, a relationship between any current respiratory disease and active military service is unlikely, the pulmonologist is then asked to address whether it is at least as likely as not that any service-connected disability has caused or aggravated chronic obstructive pulmonary disease, pneumonia, or any other current respiratory disease.  At the time of this writing, service connection was in effect for ischemic heart disease, congestive heart failure, coronary artery disease, myocardial infarction, coronary artery bypass graft, posttraumatic stress disorder, a fractured nose, a hearing loss disability, and headaches. 

The physician should offer a rationale for any conclusion in a legible report.  

3.  After the development requested above has been completed to the extent possible, the RO should re-adjudicate the service connection claim.  If the benefits sought remain denied, the Veteran and his attorney should be furnished an SSOC and given an opportunity to respond thereto. 

4.  The RO must re-adjudicate the claims for higher initial ratings and earlier effective dates for ischemic heart disease under the version of Diagnostic Code 7005 that was in effect prior to January 12, 1998.  The version more advantageous to the Veteran must be used.  If the current version is more advantageous, it cannot be applied to any portion of the appeal period prior to January 12, 2008, as it did not exist prior to then.  Thereafter, if the benefits sought remain denied, the Veteran and his attorney should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


